Exhibit 10.14

RESTRICTED STOCK AWARD AGREEMENT

UNDER NORTHEAST BANCORP

2010 STOCK OPTION AND INCENTIVE PLAN

 

Name of Grantee:    James D. Delamater Type of Stock:    Voting Common Stock No.
of Shares:    13,026 Grant Date:    December 29, 2010

Pursuant to the Northeast Bancorp 2010 Stock Option and Incentive Plan (the
“Plan”) as amended through the date hereof, Northeast Bancorp (the “Company”)
hereby grants a Restricted Stock Award (an “Award”) to the Grantee named above.
Upon acceptance of this Award, the Grantee shall receive the number of shares of
Voting Common Stock of the Company specified above, subject to the restrictions
and conditions set forth herein and in the Plan. The Company acknowledges the
receipt from the Grantee of consideration with respect to the par value of the
Stock in the form of cash, past or future services rendered to the Company by
the Grantee or such other form of consideration as is acceptable to the
Administrator.

The Company is currently a participant in the Capital Purchase Program,
developed pursuant to the United States Department of Treasury’s Troubled Asset
Relief Program (“TARP”) under the Emergency Economic Stabilization Act of 2008,
as amended. To the extent the Grantee is subject to the restrictions of
Section 30.10 of 31 C.F.R. part 30, an interim final regulation promulgated by
the United States Department of Treasury (“Treasury”) governing executive
compensation for recipients of financial assistance under TARP, and the related
guidance thereto (the “TARP Rules”), this Award is and shall be intended to
satisfy the requirements for and qualify as an award of “long term restricted
stock,” as defined the TARP Rules, and this Agreement shall be interpreted and
construed in accordance therewith.

1. Acceptance of Award. The Grantee shall have no rights with respect to this
Award unless he or she shall have accepted this Award by (i) signing and
delivering to the Company a copy of this Award Agreement, and (ii) delivering to
the Company a stock power endorsed in blank. Upon acceptance of this Award by
the Grantee, the shares of Restricted Stock so accepted shall be issued and held
by the Company’s transfer agent in book entry form, and the Grantee’s name shall
be entered as the stockholder of record on the books of the Company. Thereupon,
the Grantee shall have all the rights of a stockholder with respect to such
shares, including voting and dividend rights, subject, however, to the
restrictions and conditions specified in Paragraph 2 below.



--------------------------------------------------------------------------------

2. Restrictions and Conditions.

(a) Any book entries for the shares of Restricted Stock granted herein shall
bear an appropriate legend, as determined by the Administrator in its sole
discretion, to the effect that such shares are subject to restrictions as set
forth herein and in the Plan.

(b) Shares of Restricted Stock granted herein may not be sold, assigned,
transferred, pledged or otherwise encumbered or disposed of by the Grantee prior
to vesting.

(c) If the Grantee’s employment with the Company and its Subsidiaries is
voluntarily or involuntarily terminated for any reason prior to vesting of
shares of Restricted Stock granted herein, all shares of Restricted Stock shall
immediately and automatically be forfeited and returned to the Company.
Notwithstanding the foregoing, if the Grantee’s employment with the Company and
its Subsidiaries is terminated due to the Grantee’s death or disability prior to
the vesting of shares of Restricted Stock granted herein, all restrictions shall
lapse and such shares shall automatically become fully vested. The
Administrator’s determination of the reason for termination of the Grantee’s
employment shall be conclusive and binding on the Grantee and his or her
representatives or legatees.

(d) Notwithstanding anything herein or in the Plan to the contrary, but only to
the extent the Grantee is subject to the restrictions of Section 30.1(a) of the
TARP Rules, vested shares of the Stock granted hereunder shall not be
transferable (as defined in 26 C.F.R. 1.83–3(d)) at any time earlier than as
permitted under the following schedule (except to the extent provided below or
as necessary to reflect a merger or acquisition of the Company (within the
meaning of the TARP Rules)):

(i) 25 percent of the shares of Stock at the time of repayment of 25 percent of
the aggregate financial assistance received by the Company from Treasury under
TARP;

(ii) an additional 25 percent of the shares of Stock granted (for an aggregate
total of 50 percent of the shares of Stock) at the time of repayment of 50
percent of the aggregate financial assistance received by the Company from
Treasury under TARP;

(iii) an additional 25 percent of the shares of Stock granted (for an aggregate
total of 75 percent of the shares of Stock granted) at the time of repayment of
75 percent of the aggregate financial assistance received by the Company from
Treasury under TARP; and

(iv) the remainder of the shares of Stock granted at the time of repayment of
100 percent of the aggregate financial assistance received by the Company from
Treasury under TARP.

Notwithstanding the foregoing, at any time beginning with the date upon which
the Restricted Stock becomes vested and ending on December 31 of the calendar
year including such vesting

 

2



--------------------------------------------------------------------------------

date, a portion of the vested shares of Stock may be made transferable as may
reasonably be required to pay the Federal, state or local taxes that are
anticipated to apply to the income recognized due to such vesting, and the
amounts made transferable for this purpose shall not count toward the
percentages in the schedule above.

3. Vesting of Restricted Stock. Except as provided in Paragraph 2(d), the
restrictions and conditions in Paragraph 2 of this Agreement shall lapse on the
Vesting Date or Dates specified in the following schedule so long as the Grantee
remains an employee of the Company or a Subsidiary on such Dates. If a series of
Vesting Dates is specified, then the restrictions and conditions in Paragraph 2
shall lapse only with respect to the number of shares of Restricted Stock
specified as vested on such date.

 

Number of
Shares Vested

  

Vesting Date

40% (40%)

   Second Anniversary of Grant Date

20% (60%)

   Third Anniversary of Grant Date

20% (80%)

   Fourth Anniversary of Grant Date

20% (100%)

   Fifth Anniversary of Grant Date

Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock. The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3, subject to the TARP Rules. Notwithstanding
anything herein to the contrary, in the case of a Sale Event (and provided such
Sale Event constitutes a “change in control event” under the TARP Rules), all
restrictions and conditions shall lapse and such shares shall automatically
become fully vested.

4. Dividends. Dividends on Shares of Restricted Stock shall be paid currently to
the Grantee.

5. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6. Transferability. This Agreement is personal to the Grantee, is non-assignable
and is not transferable in any manner, by operation of law or otherwise, other
than by will or the laws of descent and distribution.

7. Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. Except in the case where an election is made
pursuant to Paragraph 8 below, and to the extent permitted under Paragraph 2(d),
the Company shall have the authority to cause the required minimum tax
withholding obligation to be satisfied, in whole or in part, by withholding from
shares of Stock to be issued or released by the transfer agent a number of
shares of Stock with an aggregate Fair Market Value that would satisfy the
withholding amount due.

 

3



--------------------------------------------------------------------------------

8. Election Under Section 83(b). The Grantee and the Company hereby agree that
the Grantee may, within 30 days following the acceptance of this Award as
provided in Paragraph 1 hereof, file with the Internal Revenue Service and the
Company an election under Section 83(b) of the Internal Revenue Code. In the
event the Grantee makes such an election, he or she agrees to provide a copy of
the election to the Company. The Grantee acknowledges that he or she is
responsible for obtaining the advice of his or her tax advisors with regard to
the Section 83(b) election and that he or she is relying solely on such advisors
and not on any statements or representations of the Company or any of its agents
with regard to such election.

9. No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Company or any Subsidiary to terminate the
employment of the Grantee at any time.

10. Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.

 

NORTHEAST BANCORP By:   /s/ Robert Glauber   Name: Robert Glauber   Title:
Chairman of the Board of Directors

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.

 

Dated: December 29, 2010       /s/ James D. Delamater         Grantee’s
Signature         Grantee’s name and address:        

James D. Delamater

 

4